PER CURIAM.
Petitioner, The Florida Bar, pursuant to Disciplinary Rule 11.10(5) of Article XI of the Bar’s Integration Rule, has petitioned this Court to suspend respondent, Ernest M. Breed, Jr., from the practice of law until further order of this Court. The affidavits and audit accompanying the Bar’s petition reflect that there have been shortages in respondent’s trust account in each of the past three years.
The Court, having carefully examined the affidavits and audit demonstrating the alleged misconduct of respondent and having heard argument from both parties, is of the opinion that the petition of the Bar should be granted. It is, therefore, ordered that:
1. Respondent be and is hereby suspended from the practice of law in this state until further order of this Court.
2. Respondent is enjoined from withdrawing any trust funds now on deposit with any bank as provided in Rule 11.10(5) of Article XI of The Florida Bar Integration Rule until further order of this Court.
3. Respondent shall immediately notify in writing all banks in which he maintains accounts of the provisions of his suspension, and respondent shall provide said banks with a copy of this order. Respondent shall also provide staff counsel of The Florida Bar with a copy of the notice that he sends to each bank.
4. Respondent shall deposit into a trust account all sums hereafter received from the practice of law, whether fees, costs, deposits, or trust funds, and respondent shall immediately advise staff counsel of The Florida Bar of the receipt and location of such funds.
5. The Florida Bar shall expedite all proceedings in this cause and shall report to the Court on the status of these proceedings within sixty days from the entry of this order.
It is so ordered.